     Case 2:15-cv-01841-APG-EJY Document 79 Filed 07/01/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, Nevada 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorney for Plaintiff, Ocwen Loan Servicing, LLC

 6                               UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   OCWEN LOAN SERVICING, LLC, a Florida                Case No.: 2:15-cv-01841-APG-EJY
     Company,
 9                                                       AMENDED STIPULATION AND
10                  Plaintiff,                           ORDER TO DISMISS

11          vs.
12   BFP INVESTMENTS 5, LLC, a Nevada
13   Limited Liability Company; PRESCOTT PARK
     HOMEOWNERS’ ASSOCIATION,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED between Plaintiff, Ocwen Loan Servicing, LLC
17
     (“Ocwen”), by and through its attorney of record, Robert A. Riether, Esq. of the law firm Wright,
18
19   Finlay & Zak, LLP; and Defendant BFP Investments 5, LLC (“BFP”), by and through its

20   attorneys of record, Karen L. Hanks, Esq. of the law firm Kim Gilbert Ebron, (collectively, the
21   “Parties”), as follows:
22
     ///
23
     ///
24
25   ///

26   ///
27
     ///
28
     ///


                                               Page 1 of 2
     Case 2:15-cv-01841-APG-EJY Document 79 Filed 07/01/20 Page 2 of 2



            IT IS HEREBY STIPULATED that all claims between the Parties are hereby dismissed
 1
 2   with prejudice, with each party to bear its own attorney fees and costs.

 3          IT IS SO STIPULATED.
 4
      DATED the 1st day of July, 2020.                  DATED the 1st day of July, 2020.
 5
      WRIGHT, FINLAY & ZAK, LLP                         KIM GILBERT EBRON
 6
 7    /s/ Robert A. Riether ____                        /s/ Karen L. Hanks
      Robert A. Riether, Esq.                           Diana S. Ebron, Esq.
 8    Nevada Bar No. 12076                              Nevada Bar No. 10580
      7785 W. Sahara Ave, Suite 200                     Karen L. Hanks, Esq.
 9    Las Vegas, NV 89117                               Nevada Bar No. 9578
10    Attorneys for Plaintiff, Ocwen Loan               7625 Dean Martin Dr., Ste. 110
      Servicing, LLC                                    Las Vegas, NV 89139
11                                                      Attorneys for Defendant, BFP Investments
                                                        5, LLC
12
13
14
15
16                                               ORDER

17          IT IS SO ORDERED.
18   Dated this ___ day of ___________, 2020.
19
                                                   _________________________________
20                                                 UNITED STATES DISTRICT JUDGE
21                                                   Dated: July 1, 2020.
22
23
24
25
26
27
28



                                                 Page 2 of 2
